DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, and 8-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von Novak (US 20180224932 A1)

With regards to claim 1. Von Novak disclose(s):
A vehicle in-cabin lighting system (64; fig. 3A) comprising: 
an outward gaze guiding section (40; fig. 3A) that is provided inside a vehicle cabin at a vehicle front side and at a vehicle width direction outer side of a vehicle seat (54), and that becomes brighter than its surroundings on activation of an outer side lighting device (66); 
a memory (16; fig 1); and 
a processor (12/24) coupled to the memory and configured to: 
determine whether or not an occupant (61 A; fig. 3C) sitting on the vehicle seat has an interest in interacting with another occupant (61 B; fig. 3C) inside the vehicle cabin based on detection of operation of an operation section by the occupant or based on detection of a state of the occupant (in D1 the eye tracking unit 26 is suitable for determining such an interest because it can determine the location at which the occupant 61 A is gazing, and whether or not he is gazing towards the other occupant 61 B), and 
activate the outer side lighting device (64, 66) so as to make the outward gaze guiding section (40; fig. 3A, 3B and 3E; paragraphs [0049] to [0051]) brighter in a case in which determination is made that there is no interest in interacting (at least when the occupant 61 A is not gazing at the other occupant 61 B and/or not gazing towards the direction of travel, meaning that he has no interest in interacting, the side lighting device 64 projects an image 40 on the door side of the vehicle to guide the gaze of the occupant 61 A).
wherein: 
the outward gaze guiding section comprises at least one of a pillar garnish or a door garnish (40; fig 3a); 
the outer side lighting device (64/66) is installed at the vehicle width direction outer side of at least one of the pillar garnish or the door garnish (see 64/66 in outer side of pillar/door in fig 3b); and 
the processor is configured to activate the outer side lighting device so that light is emitted from the at least one of the pillar garnish or the door garnish (64/66; see illuminated pillar in fig 3a; see processor in fig 1).

With regards to claim 8. Von Novak disclose(s):
The vehicle in-cabin lighting system of any one of claim 1, 
wherein the processor is configured to: 
estimate an emotional state of the occupant sitting on the vehicle seat and output a signal indicating the estimated emotional state [0050]; and 
determine whether or not the occupant sitting on the vehicle seat has an interest in interacting with the other occupant based on the output signal [0073].

With regards to claim 9. Von Novak disclose(s):
The vehicle in-cabin lighting system of claim 1, 
further comprising: 
an inward gaze guiding section (40; fig. 3c)that is provided inside the vehicle cabin at the vehicle front side and at a vehicle width direction inner side of the vehicle seat (see 40 in inner side of seats), and that becomes brighter than its surroundings on activation of an inner side lighting device (66), wherein the processor is configured to: 
determine whether or not the occupant (61 A; fig. 3C) sitting on the vehicle seat has an interest in interacting with another occupant (61 B; fig. 3C) inside the vehicle cabin based on detection of operation of the operation section by the occupant or based on detection of a state of the occupant (in D1 the eye tracking unit 26 is suitable for determining such an interest because it can determine the location at which the occupant 61 A is gazing, and whether or not he is gazing towards the other occupant 61 B), 
activate the outer side lighting device (64, 66)  so as to make the outward gaze guiding section (40; fig. 3A, 3B and 3E; paragraphs [0049] to [0051]) brighter in a case in which determination is made that there is no interest in interacting, and activate the inner side lighting device so as to make the inward gaze guiding section brighter in a case in which determination is made that there is an interest in interacting (at least when the occupant 61 A is not gazing at the other occupant 61 Band/or not gazing towards the direction of travel, meaning that he has no interest in interacting, the side lighting device 64 projects an image 40 on the door side of the vehicle to guide the gaze of the occupant 61 A) [0073].

With regards to claim 10. Von Novak disclose(s):
A method for actuating a vehicle in-cabin lighting system (64; fig. 3A) provided inside a vehicle cabin and comprising a gaze guiding section (40; fig. 3A) that becomes brighter than its surroundings on activation of a lighting device (66), the method comprising: 
determining whether or not an occupant (61 A; fig. 3C) sitting on a vehicle seat has an interest in interacting with another occupant (61 B; fig. 3C) inside the vehicle cabin based on detection of operation of an operation section by the occupant or based on detection of a state of the occupant (in D1 the eye tracking unit 26 is suitable for determining such an interest because it can determine the location at which the occupant 61 A is gazing, and whether or not he is gazing towards the other occupant 61 B); and 
activating the lighting device (64, 66) so as to make the gaze guiding section (40; fig. 3A, 3B and 3E; paragraphs [0049] to [0051]) emitting light from a panel garnish or a door garnish (40; fig 3a) brighter based on the determined presence or absence of interest in interacting with the other occupant (at least when the occupant 61 A is not gazing at the other occupant 61 Band/or not gazing towards the direction of travel, meaning that he has no interest in interacting, the side lighting device 64 projects an image 40 on the door side of the vehicle to guide the gaze of the occupant 61 A).

With regards to claim 11. Von Novak disclose(s):
The method of claim 10, 
wherein: 
the gaze guiding section comprises an outward gaze guiding section (40; fig. 3A) provided at a vehicle front side and a vehicle width direction outer side of the vehicle seat (54), and the lighting device comprises an outer side lighting device (66) that makes the outward gaze guiding section brighter, the method further comprising 
activating the outer side lighting device (64, 66) so as to make the outward gaze guiding section (40; fig. 3A, 3B and 3E; paragraphs [0049] to [0051]) brighter in a case in which the occupant sitting on the vehicle seat has been determined not to have an interest in interacting with the other occupant (at least when the occupant 61 A is not gazing at the other occupant 61 Band/or not gazing towards the direction of travel, meaning that he has no interest in interacting, the side lighting device 64 projects an image 40 on the door side of the vehicle to guide the gaze of the occupant 61 A).

With regards to claim 12. Von Novak disclose(s):
The method of claim 10, 
wherein: 
the gaze guiding section comprises an inward gaze guiding section (see 40; fig 3c) provided at the vehicle front side and a vehicle width direction inner side of the vehicle seat (see 40 in fig 3c), and
the lighting device comprises an inner side lighting device (64/66) that makes the inward gaze guiding section brighter(see source projecting to 40 in fig 3c), the method further comprising 
activating the inner side lighting device so as to make the inward gaze guiding section brighter in a case in which the occupant sitting on the vehicle seat has been determined to have an interest in interacting with the other occupant (64/66; see illuminated pillar in fig 3a; see processor in fig 1) [0073].

With regards to claim 13. Von Novak disclose(s):
A non-transitory storage medium storing a program that causes a computer to execute processing to actuate a vehicle in-cabin lighting system [0030] provided inside a vehicle cabin (fig 3a-3c), the system comprising 
a gaze guiding section (40; fig. 3c) that becomes brighter than its surroundings on activation of a lighting device (64/66), the processing comprising: 
determining whether or not an occupant (61 A; fig. 3C)  sitting on a vehicle seat has an interest in interacting with another occupant (61 B; fig. 3C) inside the vehicle cabin based on detection of operation of an operation section by the occupant or based on detection of a state of the occupant (in D1 the eye tracking unit 26 is suitable for determining such an interest because it can determine the location at which the occupant 61 A is gazing, and whether or not he is gazing towards the other occupant 61 B); and 
activating the lighting device (64, 66)  so as to make the gaze guiding section (40; fig. 3A, 3B and 3E; paragraphs [0049] to [0051]) emitting light from a panel garnish or a door garnish (40; fig 3a) brighter based on the determined presence or absence of interest in interacting with the other occupant (at least when the occupant 61 A is not gazing at the other occupant 61 Band/or not gazing towards the direction of travel, meaning that he has no interest in interacting, the side lighting device 64 projects an image 40 on the door side of the vehicle to guide the gaze of the occupant 61 A) [0073].

With regards to claim 14. Von Novak disclose(s):
The storage medium of claim 13,
wherein: 
the gaze guiding section comprises an outward gaze guiding section (40; fig. 3A) provided at a vehicle front side and a vehicle width direction outer side of the vehicle seat (54), and the lighting device comprises an outer side lighting device (66) that makes the outward gaze guiding section brighter, the processing further comprising 
activating the outer side lighting device (64, 66) so as to make the outward gaze guiding section (40; fig. 3A, 3B and 3E; paragraphs [0049] to [0051]) brighter in a case in which the occupant sitting on the vehicle seat has been determined not to have an interest in interacting with the other occupant (at least when the occupant 61 A is not gazing at the other occupant 61 Band/or not gazing towards the direction of travel, meaning that he has no interest in interacting, the side lighting device 64 projects an image 40 on the door side of the vehicle to guide the gaze of the occupant 61 A).

With regards to claim 15. Von Novak disclose(s):
The storage medium of claim 13, 
wherein: 
the gaze guiding section comprises an inward gaze guiding section (40; fig. 3C) provided at the vehicle front side and a vehicle width direction inner side of the vehicle seat (40; fig 3c), and the lighting device comprises an inner side lighting device (64/66) that makes the inward gaze guiding section brighter, the processing further comprising 
activating the inner side lighting device (64, 66) so as to make the inward gaze guiding section brighter in a case in which the occupant sitting on the vehicle seat has been determined to have an interest in interacting with the other occupant. (at least when the occupant 61 A is not gazing at the other occupant 61 Band/or not gazing towards the direction of travel, meaning that he has no interest in interacting, the side lighting device 64 projects an image 40 on the door side of the vehicle to guide the gaze of the occupant 61 A)

With regards to claim 16. (New) Von Novak disclose(s):
The vehicle in-cabin lighting system of claim 1, 
wherein the processor is further configured to determine whether the occupant has an interest in interacting with the another occupant based on a state of the occupant acquired from at least one of: 
image data of the occupant obtained by a camera in a vehicle cable [0045], 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-7, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Novak (US 20180224932 A1) in view of Kang (US 10674003 B1)

With regards to claim 4. Von Novak disclose(s):
A vehicle in-cabin lighting system (64; fig. 3A) comprising: 
an inward gaze guiding section (40; fig. 3c) that is provided inside a vehicle cabin at a vehicle front side and at a vehicle width direction inner side of a vehicle seat (see 40 in inner side of seats), and that becomes brighter than its surroundings on activation of an inner side lighting device (66); 
a memory(16; fig 1); and 
a processor (12/24) coupled to the memory and configured to: 
determine whether or not an occupant (61 A; fig. 3C) sitting on the vehicle seat has an interest in interacting with another occupant (61 B; fig. 3C) inside the vehicle cabin based on detection of operation of an operation section by the occupant or based on detection of a state of the occupant (in D1 the eye tracking unit 26 is suitable for determining such an interest because it can determine the location at which the occupant 61 A is gazing, and whether or not he is gazing towards the other occupant 61 B), and 
activate the inner side lighting device (64, 66)  so as to make the inward gaze guiding section (40; fig. 3A, 3B and 3E; paragraphs [0049] to [0051])  brighter in a case in which determination is made that there is an interest in interacting (at least when the occupant 61 A is not gazing at the other occupant 61 Band/or not gazing towards the direction of travel, meaning that he has no interest in interacting, the side lighting device 64 projects an image 40 on the door side of the vehicle to guide the gaze of the occupant 61 A).
Von Novak does not disclose(s):
determine whether or not an occupant sitting on the vehicle seat has an interest in interacting with another occupant inside the vehicle cabin based on 
based on blood pressure fluctuations and respiratory fluctuations of the occupant,
Kang teaches:
determine whether or not an occupant sitting on the vehicle seat has an interest in interacting with another occupant inside the vehicle cabin based on 
based on detection of a state of the occupant and based on blood pressure fluctuations and respiratory fluctuations of the occupant ([col 4 lines 49-59]),
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device/method/system of Von Novak by implementing the determine whether or not an occupant sitting on the vehicle seat has an interest in interacting with another occupant inside the vehicle cabin based on based on blood pressure fluctuations and respiratory fluctuations of the occupant as disclosed by Kang in order to accurately predict interaction between occupants in a vehicle as taught/suggested by Kang ([col 4 lines 49-59]).

With regards to claim 5. Von Novak as modified disclose(s):
The vehicle in-cabin lighting system of claim 4, 
Von Novak further disclose(s):
wherein: 
the an inward gaze guiding section comprises at least one of a front seat armrest or a center console (see 40; fig 3c); 
the inner side lighting device (64/66) is installed inside at least one of the front seat armrest or the center console (see source of light coming from a door in fig 3c); and
the processor is configured to activate the inner side lighting device so that light is emitted from the at least one of the armrest or the center console (64/66; see illuminated pillar in fig 3a; see processor in fig 1).

With regards to claim 6. Von Novak as modified disclose(s):
The vehicle in-cabin lighting system of claim 4, 
Von Novak further disclose(s):
wherein: 
the an inward gaze guiding section comprises at least one of a front seat armrest or a center console (see 40; fig 3c); 
the inner side lighting device (64/66) is installed on a ceiling inside the vehicle cabin (see fig 3c) and is directed toward at least one of the front seat armrest or the center console (see 40; fig 3c); and 
the processor is configured to activate the inner side lighting device so that the at least one of the armrest or the center console is made brighter (64/66; see armrest or the center console in fig 3c; see processor in fig 1).

With regards to claim 7. Von Novak as modified disclose(s):
The vehicle in-cabin lighting system of claim 6, 
Von Novak further disclose(s):
wherein: 
the inner side lighting device is a reading lamp configured to shine light directly in front of an occupant [0053]; and 
the processor is configured to make the at least one of the armrest or the center console brighter by changing a lighting direction of the reading lamp (64/66; see armrest or the center console in fig 3c; see processor in fig 1; [0053]).

With regards to claim 18. (New) Von Novak disclose(s):
The vehicle in-cabin lighting system of claim 1, 
Von Novak does not disclose(s):
wherein the processor is further configured to determine whether or not the occupant sitting on the vehicle seat has an interest in interacting with the another occupant inside the vehicle cabin based on blood pressure fluctuations and respiratory fluctuations.
Kang teaches:
wherein the processor is further configured to determine whether or not the occupant sitting on the vehicle seat [col 8 lines 21-29] has an interest in interacting with the another occupant inside the vehicle cabin based on blood pressure fluctuations and respiratory fluctuations([col 4 lines 49-59]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device/method/system of Von Novak by implementing wherein the processor is further configured to determine whether or not the occupant sitting on the vehicle seat has an interest in interacting with the another occupant inside the vehicle cabin based on blood pressure fluctuations and respiratory fluctuations as disclosed by Kang in order to accurately predict interaction between occupants in a vehicle as taught/suggested by Kang ([col 4 lines 49-59]).

With regards to claim 19. (New) Von Novak disclose(s):
The method system of claim 10, 
Von Novak does not disclose(s):
wherein determining whether or not the occupant sitting on the vehicle seat has an interest in interacting with the another occupant inside the vehicle cabin further based on blood pressure fluctuations and respiratory fluctuations.
Kang teaches:
wherein determining whether or not the occupant sitting on the vehicle seat [col 8 lines 21-29] has an interest in interacting with the another occupant inside the vehicle cabin further based on blood pressure fluctuations and respiratory fluctuations ([col 4 lines 49-59]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device/method/system of Von Novak by implementing wherein determining whether or not the occupant sitting on the vehicle seat has an interest in interacting with the another occupant inside the vehicle cabin further based on blood pressure fluctuations and respiratory fluctuations as disclosed by Kang in order to accurately predict interaction between occupants in a vehicle as taught/suggested by Kang ([col 4 lines 49-59]).

With regards to claim 20. (New) Von Novak disclose(s):
The storage medium of claim 13, 
Von Novak does not disclose(s):
wherein determining whether or not the occupant sitting on the vehicle seat has an interest in interacting with the another occupant inside the vehicle cabin further based on blood pressure fluctuations and respiratory fluctuations.
Kang teaches:
wherein determining whether or not the occupant sitting on the vehicle seat [col 8 lines 21-29] has an interest in interacting with the another occupant inside the vehicle cabin further based on blood pressure fluctuations and respiratory fluctuations ([col 4 lines 49-59]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device/method/system of Von Novak by implementing wherein determining whether or not the occupant sitting on the vehicle seat has an interest in interacting with the another occupant inside the vehicle cabin further based on blood pressure fluctuations and respiratory fluctuations as disclosed by Kang in order to accurately predict interaction between occupants in a vehicle as taught/suggested by Kang ([col 4 lines 49-59]).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novak (US 20180224932 A1) in view of Mazuir (​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​​US 10940790)

With regards to claim 17. (New) Von Novak disclose(s):
The vehicle in-cabin lighting system of claim 1, 
Von Novak does not disclose(s):
wherein the processor is further configured to determine whether the occupant is asleep, and in response to a determination that the occupant is asleep, to deactivate the outer side lighting device.
Mazuir teaches
wherein the processor is further configured to determine whether the occupant is asleep, and in response to a determination that the occupant is asleep, to deactivate the outer side lighting device [col 3 lines 20-26].
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the vehicle in cabin lighting system of Von Novak by implementing the processor is further configured to determine whether the occupant is asleep, and in response to a determination that the occupant is asleep, to deactivate the outer side lighting device as disclosed by Mazuir in order to reduce/eliminate disturbances to a passenger while sleeping as taught/suggested by Mazuir ([col 3 lines 20-26]).

Response to Arguments
Applicant's arguments filed 11/9/2021 have been fully considered but they are not persuasive. 
Applicant asserts that the prior art, Von Novak, fails to disclose “the processor is configured to activate the outer side lighting device so that light is emitted from the at least one of the pillar garnish or the door garnish” as recited in claim 1.  To support this position, Applicant relies on paragraphs/elements 64/66 in Figure 3a corresponds to the lighting device; Applicant stated that the interpretation that element 64/66 is not structurally capable of satisfying the claim language "so that light is emitted from the at least one of the pillar garnish or the door garnish."  The examiner respectfully disagrees; Von Novak clearly discloses a projected image (40 in fig 3a) “at the vehicle width direction outer side of at least one of the pillar garnish or the door garnish” (see vehicle width direction outer side in fig 3a; see details of doors in fig 3c). Further, Von Novak also discloses that the projected image (i.e. 40 in fig 3c) is displayed with one type of display chose from the group of “passive reflective screen on which images can be projected, or an active reflective, emissive, or transmissive display capable of projecting images (such as a light emitting diode (LED) display, an organic LED (OLED) display, liquid crystal display (LCD), or any other type of active display). Although shown as including a single display 20, autonomous vehicle 10 may include a plurality of displays that may be positioned throughout the cabin of autonomous vehicle 10” ([0035]). Therefore, a person having ordinary skill in the art would conclude that the projected image 40 involves at least a display comprising lighting means i.e. LED/OLED which is located at the “door garnish” (see figs  3a-3c). The display at the “door garnish” projecting images also project light for the nature of a LED/OLED display as disclosed in [0035]. For at least reason above, Von Novak discloses the alleged limitation the processor (12/24) is configured to activate the outer side lighting device so that light is emitted from the at least one of the pillar garnish or the door garnish (see display with lighting means in [0035]) as required by the claim. The examiner find the argument regarding claim 1 being not persuasive.
With regards to claim 10 and 13, the applicant states:
Claim 10 recites "activating the lighting device so as to make the gaze guiding section emitting light from a panel garnish or a door garnish brighter based on the determined presence or absence of interest in interacting with the other occupant." Claim 10 distinguishes over the applied reference for reasons analogous to those set forth above with respect to claim 1. 
The examiner finds the arguments being not persuasive for the same reason as in claim 1 and explainer above by the examiner.
The examiner concludes that the arguments are not persuasive and maintain the rejections based on Von Novak.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2896